DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.

Claim Objections
Claim 7 is objected to because of the following informalities: Regarding claim 7, line 1, change “… wherein a first portion…” to “… wherein the first portion…”. Regarding claim 7, line 3, change “… a second portion…” to “… the second portion…”.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (2020/0034100) in view of Kim et al. (2018/0075804).

Regarding claim 1, Fan teaches a display panel, comprising: a first display region (first screen ; para [0062]) and a first driving circuit (a first driving unit; para [0062]), wherein the first driving circuit is configured to drive the first display region to display a first target image (para [0062] The first driving unit is configured to drive the first screen for display, … The control device controls the first driving unit and the second driving unit to emit different driving signals of displaying an image, so that the first screen and the second screen can display different images, which implement split screen display of the display); and a second display region (second screen; para [0062]) and a second driving circuit (a second driving unit; para [0062]), wherein the second driving circuit is configured to drive the second display region to display a second target image (para [0062] the second driving unit is configured to drive the second screen for display. The control device controls the first driving unit and the second driving unit to emit different driving signals of displaying an image, so that the first screen and the second screen can display different images, which implement split screen display of the display); wherein the second display region is located at edge of a fourth side (see Fig 2, wherein 111 is located on the top side (= fourth edge)) of an effective display region (111 and 112 combined forms an effective display region; Fig 2) of the display panel (para [0044] The first display area 111 is on a side of the second display area 112. For example, the first display area 111 is at the top of the second display area 112, and the top end of the first display area 111 is flush with the top end of the second display area 112. Thereby, the first display area 111 is located at the edge of an entire area of the display screen 110, and the influence on the display screen effect can be reduced); wherein the first display region is an Active Matrix Organic Light Emitting Diode (AMOLED) display region (para [0042] The second screen can be an active matrix light emitting diode screen. In this embodiment, the screen where the second display area 112 is located is an active matrix organic light emitting diode (AMOLED) screen.), and the second display region is a Passive Matrix Organic Light Emitting Diode (PMOLED) display region (para [0040] The first screen can be a passive matrix light emitting diode screen. In this embodiment, the first screen is a passive matrix organic light emitting diode (PMOLED) screen).
Fan fails to explicitly teach, wherein the first driving circuit comprises a first gate driving circuit and a first source driving circuit, wherein a first portion of the first gate driving circuit is disposed on a first side of an effective display region of the display panel, a second portion of the first gate driving circuit is disposed on a third side of the effective display region of the display panel, and the first source driving circuit is disposed on a second side of the effective display region of the display panel, wherein the second side is adjacent to the first side, the first side is opposite to the third side, and the second side is opposite to the fourth side; wherein a broken gate line is provided wherein the second display region is arranged in the display panel, the broken gate line comprises two separated portions, and the two separated portions are driven by the first portion and the second portion of the first gate driving circuit respectively; as claimed.

Kim teaches a display panel comprising a first driving circuit comprises a first gate driving circuit (410+410’; Fig 18) and a first source driving circuit (430; Fig 18); wherein a first portion (410; Fig 18) of the first gate driving circuit is disposed on a first side (right side; Fig 18) of an effective display region of the display panel, a second portion (410’; Fig 18) of the first gate driving circuit is disposed on a third side (left side; Fig 18) of the effective display region of the display panel, and the first source driving circuit is disposed on a second side (bottom side; Fig 18) of the effective display region of the display panel (Fig 18), wherein the second side is adjacent to the first side (Fig 18), the first side is opposite to the third side (Fig 18), and the second side is opposite to the fourth side (Fig 18); wherein a broken gate line (S31+S21; Fig 18) is provided wherein the second display region is arranged in the display panel, the broken gate line comprises two separated portions (S31 and S21 are two separated portions as shown in Fig 18), and the two separated portions are driven by the first portion (S21 is driving by 410; Fig 18) and the second portion (S31 is driving by 410’; Fig 18) of the first gate driving circuit respectively (para [0231] The first scan driver 410 supplies the scan signal to the second scan lines (e.g., S21 and S22) and the first scan lines (e.g., S11 and S12) according to a first gate control signal GCS1 from the timing controller 440. Para [0235] The second scan driver 410′ supplies, according to a third gate control signal GCS3 from the timing controller 440, the scan signal to the third scan lines (e.g., S31 and S32) and the first scan lines (e.g., S11-S1n).).


Regarding claim 6, Fan teaches the display panel as explained for claim 1 above.
Fan fails to explicitly teach wherein the first portion of the first gate driving circuit is connected to gate lines corresponding to respective rows of pixels of the display panel, the second portion of the first gate driving circuit is also connected to the gate lines corresponding to the respective rows of pixels of the display panel, and the first portion and the second portion provide gate driving signals to the respective gate lines connected thereto; as claimed.
Kim teaches the display panel wherein the first portion of the first gate driving circuit is connected to gate lines corresponding to respective rows of pixels of the display panel (Fig 18; para [0231] The first scan driver 410 supplies the scan signal to the second scan lines (e.g., S21 and S22) and the first scan lines (e.g., S11 and S12) (= claimed gate lines corresponding to respective rows of pixels)), the second portion of the first gate driving circuit is also connected to the gate lines corresponding to the respective rows of pixels of the display panel (Fig 18; para [0235] The second scan driver 410′ supplies, according to a third gate control signal GCS3 from the timing controller 440, the scan signal to the third scan lines (e.g., S31 and S32) and the first scan lines (e.g., S11-S1n) (= claimed the gate lines corresponding to the respective rows of pixels)), and the first portion and the second portion provide gate driving signals to the respective gate lines connected thereto (Fig 18; para [0231] The first scan driver 410 supplies the scan signal to the second scan lines (e.g., S21 and S22) and the first scan lines (e.g., S11 and S12) para [0235] The second scan driver 410′ supplies, according to a third gate control signal GCS3 from the timing controller 440, the scan signal to the third scan lines (e.g., S31 and S32) and the first scan lines (e.g., S11-S1n)).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teachings Fan with the teachings of Kim, because it is well known in the art of provide gate and source driving circuits on adjacent sides of the display panel in order to maximize the display area of the display panel. Further, depending on the size of the display panel, providing plurality of gate driving portions will result in reduced RC delay with respect to the distance/position of pixel from the edge; thus yield better display image.

Regarding claim 8, Fan teaches the display panel according to claim 1, wherein the first display region and the second display region together constitute an effective display region of the display panel (para [0039] The first screen and the second screen have a same pixel density. That is, the first display area 111 and the second display area 112 both have a high resolution, so that the display effects of the first display area 111 and the second display area 112 can be same. Thereby the full screen display of the display screen 110 is good).

Regarding claim 9, Fan teaches the display panel according to claim 1, wherein the first target image and the second target image are displayed synchronously and constitute a target image (para [0034] In the above display screen, the first screen and the second screen may display simultaneously).

Regarding claim 10, Fan teaches a display apparatus, comprising the display panel according to claim 1 (para [0066] An electronic terminal is further provided in the present disclosure. Referring to FIG. 7, FIG. 7 is a schematic structural diagram of an electronic terminal according to an embodiment. The electronic terminal 40 includes a terminal body, a display screen 140, a front device 240, a control device, and the like. The display screen 140 may be the display screen described above. The terminal body is configured to implement a target function of the electronic terminal.).

Regarding claim 11, Fan teaches the display apparatus according to claim 10, further comprising: a processor (control device ; para [0021] The control device independently controls the first display area and the second display area respectively) electrically connected to the first driving circuit and the second driving circuit, and configured to provide, to the first driving circuit and the second driving circuit, data information of the first target image and the second target image and para [0021]. Para [0057] the control device can control the driving unit 220 to simultaneously drive the first screen 211 and the second screen 212 to display the image to be displayed to implement a full screen display of the image).

Regarding claim 12, Fan teaches the display apparatus according to claim 10, further comprising: a behind-screen sensor (240; Fig 7) disposed between a display surface of the display panel and a substrate (para [0066] The front device 240 is disposed inside the terminal body. The front device 240 is disposed in an area where the first display area 141 is located), wherein orthographic projection of the behind-screen sensor on the substrate is located within orthographic projection of the second display region on the substrate (Fig 7), such that the behind-screen sensor senses a signal at the second display region which is transmitted through the display surface (para [0069] When the front device 240 needs to be enabled, the control device controls the first display area 141 not to display any image, and the light can travel to the front device 240 through the first display area 141, so that the front device 240 obtains light to implement its function. Specifically, for example, the front device may be an image acquisition element, such as a camera or the like. The image acquisition element may be configured to obtain light passing through the first display area to capture a scene opposite to the display screen. The control device is connected to the display screen and the image acquisition element respectively. When the user activates the image acquisition element, that is, when the control device receives the activation signal of the image acquisition element or detects that the image acquisition element is enabled, the control device controls the first display screen area not to display any image.).

Regarding claim 13, Fan teaches a method for driving a display panel, comprising: a first display region (first screen ; para [0062]) and a first driving circuit (a first driving unit; para [0062]), wherein the first driving circuit is configured to drive the first display region to display a first target image (para [0062] The first driving unit is configured to drive the first screen for display, … The control device controls the first driving unit and the second driving unit to emit different driving signals of displaying an image, so that the first screen and the second screen can display different images, which implement split screen display of the display); and a second display region (second screen ; para [0062]) and a second driving circuit (a second driving unit; para [0062]), wherein the second driving circuit is configured to drive the second display region to display a second target image (para [0062] the second driving unit is configured to drive the second screen for display. The control device controls the first driving unit and the second driving unit to emit different driving signals of displaying an image, so that the first screen and the second screen can display different images, which implement split screen display of the display); wherein the second display region is located at an edge of a fourth side (see Fig 2, wherein 111 is located on the top side (= fourth edge)) of an effective display region (111 and 112 combined forms an effective display region; Fig 2) of the display panel (para [0044] The first display area 111 is on a side of the second display area 112. For example, the first display area 111 is at the top of the second display area 112, and the top end of the first display area 111 is flush with the top end of the second display area 112. Thereby, the first display area 111 is located at the edge of an entire area of the display screen 110, and the influence on the display screen effect can be reduced); wherein the first display region is an Active Matrix Organic Light Emitting Diode (AMOLED) display region (para [0042] The second screen can be an active matrix light emitting diode screen. In this embodiment, the screen where the second display area 112 is located is an active matrix organic light emitting diode (AMOLED) screen.), and the second display region is a Passive Matrix Organic Light Emitting Diode (PMOLED) display region (para [0040] The first screen can be a passive matrix light emitting diode screen. In this embodiment, the first screen is a passive matrix organic light emitting diode (PMOLED) screen), the method comprising: providing a first image signal to the first driving circuit, wherein the first image signal is at least used to display the first target image (para [0062] The first driving unit is configured to drive the first screen for display,); providing a second image signal to the second driving circuit, wherein the second image signal is at least used to display the second target image (para [0062] The first driving unit is configured to drive the first screen for display, and the second driving unit is configured to drive the second screen for display. The control device controls the first driving unit and the second driving unit to emit different driving signals of displaying an image, so that the first screen and the second screen can display different images, which implement split screen display of the display).
a first portion of the first gate driving circuit is disposed on a first side of an effective display region of the display panel, a second portion of the first gate driving circuit is disposed on a third side of the effective display region of the display panel, and the first source driving circuit is disposed on a second side of the effective display region of the display panel, wherein the second side is adjacent to the first side, the first side is opposite to the third side, and the second side is opposite to the fourth side; wherein a broken gate line is provided wherein the second display region is arranged in the display panel, the broken gate line comprises two separated portions, and the two separated portions are driven by the first portion and the second portion of the first gate driving circuit respectively; providing timing signals to the first driving circuit and the second driving circuit, so that the first driving circuit and the second driving circuit drive the first display region and the second display region respectively to display the first target image and the second target image synchronously; as claimed.

Kim teaches a display panel comprising a first driving circuit comprises a first gate driving circuit (410+410’; Fig 18) and a first source driving circuit (430; Fig 18); wherein a first portion (410; Fig 18) of the first gate driving circuit is disposed on a first side (right side; Fig 18) of an effective display region of the display panel, a second portion (410’; Fig 18) of the first gate driving circuit is disposed on a third side (left side; Fig 18) of the effective display region of the display panel, and the first source driving circuit is disposed on a second side (bottom side; Fig 18) of the effective display region of the Fig 18), wherein the second side is adjacent to the first side (Fig 18), the first side is opposite to the third side (Fig 18), and the second side is opposite to the fourth side (Fig 18); wherein a broken gate line (S31+S21; Fig 18) is provided wherein the second display region is arranged in the display panel, the broken gate line comprises two separated portions (S31 and S21 are two separated portions as shown in Fig 18), and the two separated portions are driven by the first portion (S21 is driving by 410; Fig 18) and the second portion (S31 is driving by 410’; Fig 18) of the first gate driving circuit respectively (para [0231] The first scan driver 410 supplies the scan signal to the second scan lines (e.g., S21 and S22) and the first scan lines (e.g., S11 and S12) according to a first gate control signal GCS1 from the timing controller 440. Para [0235] The second scan driver 410′ supplies, according to a third gate control signal GCS3 from the timing controller 440, the scan signal to the third scan lines (e.g., S31 and S32) and the first scan lines (e.g., S11-S1n).). Kim also further teaches providing timing signals to the first portion of the first gate driving (para [00231] The first scan driver 410 supplies the scan signal to the second scan lines (e.g., S21 and S22) and the first scan lines (e.g., S11 and S12) according to a first gate control signal GCS1 from the timing controller 440.) and the second portion of the first gate driving circuit (para [0240] The timing controller 440 provides the first gate control signals GCS1 generated based on timing signals supplied from an outside source to the first scan driver 410, the second gate control signals GCS2 to the first light emission driver 420, the third gate control signals GCS3 to the second scan driver 410′, the fourth gate control signals GCS4 to the second light emission driver 420′, and the data control signals DCS to the data driver 430.), so that the respective diving circuits drive different display region respectively to display the first target image and the second target image synchronously.

It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teachings Fan with the teachings of Kim, because it is well known in the art of provide gate and source driving circuits on adjacent sides of the display panel in order to maximize the display area of the display panel. Further, depending on the size of the display panel, providing plurality of gate driving portions will result in reduced RC delay with respect to the distance/position of pixel from the edge; thus yield better display image.

Fan and Kim fails to explicitly teach, providing timing signals to the first driving circuit and the second driving circuit, so that the first driving circuit and the second driving circuit drive the first display region and the second display region respectively to display the first target image and the second target image synchronously; as claimed.
Examiner takes Official Notice that it is well known in the art of display driving for providing timing signals to the first driving circuit and the second driving circuit, so that the first driving circuit and the second driving circuit drive the first display region and the second display region respectively to display the first target image and the second target image synchronously. (Evidential support for such can be found in Bae et al. (2011/0175865) – para [0133]; Hu et al. (2015/0279332) – claim 15, 16).

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (2020/0034100) in view of Kim et al. (2018/0075804) as applied to claim 1 above, and further in view Bong et al. (2018/0174553).

Regarding claim 7, Fan and Kim teaches the display panel as explained for claim 1 above.
Fan and Kim fails to teach wherein a first portion of the first gate driving circuit is connected to gate lines corresponding to odd-numbered rows of pixels of the display panel, a second portion of the first gate driving circuit is connected to gate lines corresponding to even-numbered rows of pixels of the display panel, and the first portion and the second portion provide gate driving signals to the respective gate lines connected thereto; as claimed.
Bong teaches a display panel comprising a gate driving circuit wherein a first portion of the first gate driving circuit is connected to gate lines corresponding to odd-numbered rows of pixels of the display panel (130a; Fig 1), a second portion of the first gate driving circuit is connected to gate lines corresponding to even-numbered rows of pixels of the display panel (130b; Fig 1), and the first portion and the second portion provide gate driving signals to the respective gate lines connected thereto (para [0038] The gate drivers 130a and 130b apply the gate signals to the gate lines GL in response to the gate control signals GCS received from the timing controller 120. The gate signals include at least one scan signal and an emission control signal. The gate drivers 130 include a first gate driver 130a and a second gate driver 130b. The first gate driver 130a and the second gate driver 130b are disposed symmetrically with respect to a display area A/A and may have the same configuration. It is, however, to be noted that the first gate driver 130a may apply gate signals to odd gate lines, while the second gate driver 130b may apply gate signals to even gate lines. Each of the first and second gate drivers 130a and 130b includes a plurality of stages. Each of the stages outputs gate signals and provides the gate signals to the active area A/A through the gate lines G1 to Gn. The configuration of the gate drivers 130a and 130b will be described in more detail with reference to FIG. 2.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teachings Fan and Kim with the teachings of Bong, because it is well known in the art to provide gate driving circuits on opposite sides of the display panel in order to provide driving signals to odd and even lines of the display area respectfully, without causing any RC delay.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 on pages 7-8 have been considered but are moot because the new ground of rejection does not rely upon some of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art Kim et al. (2018/0090061) teaches a display device .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623